Citation Nr: 0403717	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-06 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected right and left ankle 
disabilities.

2.  Entitlement to an increased rating from an original grant 
of service connection for chronic pain disorder with major 
depression, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for status post 
fracture of the right wrist with carpal tunnel syndrome, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date earlier than January 25, 
1995, for the award of a total rating based on 
unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Stevens J. White, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1978.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied a rating greater than 10 percent 
for service-connected right wrist disability; a January 1996 
hearing officer's decision in which that rating was increased 
to 40 percent, as of January 26, 1994, the date of receipt of 
the veteran's claim for an increased rating for that 
disability; and a September 1997 rating decision in which 
service connection for chronic pain disorder was granted and 
assigned a 10 percent rating as of April 20, 1995.  This 
appeal also arises from an October 1997 rating decision in 
which the rating assigned for chronic pain disorder was 
increased to 50 percent, effective as of January 25, 1995; in 
which TDIU benefits were granted, effective as of January 25, 
1995; and in which service connection for a low back disorder 
was denied.

In December 1998, the Board remanded this case in order to 
obtain additional evidence.  The case is again before the 
Board for appellate consideration.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the New Orleans RO, in August 1997.


FINDINGS OF FACT

1.  A low back disability is not etiologically or causally 
related to service-connected bilateral ankle disorders.

2.  Chronic pain disorder with major depression is manifested 
primarily by suicidal thoughts, limited insight and 
restricted affect, and by the absence of manifestations 
demonstrating deficiencies in most areas.  

3.  Status post fracture of the right wrist with carpal 
tunnel syndrome is manifested primarily by "essential 
stiffness" of the right (major) wrist, and by radial and 
ulnar deviation.

4.  A claim for TDIU benefits was not received prior to 
January 25, 1995, nor is it shown that the veteran was 
entitled to TDIU benefits prior to that date.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of service-connected right and left ankle 
disabilities.  38 C.F.R. § 3.310(a) (2003).

2.  The criteria for a rating greater than 50 percent for 
chronic pain disorder with major depression, from an original 
grant of service connection, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, Part 4, §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9434 (2003).

3.  The criteria for a 50 percent, but no greater than 50 
percent, rating for status post fracture of the right wrist 
with carpal tunnel syndrome are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, Part 4, §§ 4.1, 4.2, 4.7, 
4.14, 4.71a, 4.124a, Diagnostic Codes 5213, 5214, 5215, 8513 
(2003).

4.  The criteria for assignment of an effective date earlier 
than January 25, 1995, for the award of TDIU benefits are not 
met.  38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  There is 
no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
case, by the Statement of the Case and Supplemental 
Statements of the Case furnished him in the course of his 
appeal.  The RO has also advised him, by letter, that he was 
to notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board accordingly finds that he has been 
apprised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (at 38 C.F.R. § 3.159(c)).  This duty has been 
satisfied.  In particular, it is noted that the veteran has 
not indicated that any records other than those already 
associated with his claims folder are available.  The veteran 
has also been accorded appropriate VA examination and 
opinions concerning etiology have been obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, as to the requirements set forth by the United 
States Court of Appeals for the Federal Circuit with regard 
to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___ ).

I.  Service Connection for a Low Back Disorder as Secondary 
to Service-Connected Right and Left Ankle Disabilities

The veteran contends, essentially, that he currently has a 
low back disability that is the product of his service-
connected bilateral ankle disabilities.  After a review of 
the record, the Board finds that his contentions are not 
supported by the evidence, and that his claim for service 
connection for a low back disorder on a secondary basis 
fails.

Service connection is appropriate for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  In the 
instant case, the veteran has established service connection 
for several disorders, to include status post right ankle 
sprain with repair of tibial talocalcaneal ligament with 
limited motion of the ankle; and residuals, left ankle sprain 
with arthritis due to trauma.  Medical evidence also shows 
that he has a lumbar spine disability.  The question before 
the Board, accordingly, is whether the medical evidence 
demonstrates that his ankle disorders, either singularly or 
in combination, in some manner caused his lumbar spine 
disorder.

This question must be answered in the negative.  The Board 
acknowledges that the report of a June 1998 VA examination 
indicates an assessment that the veteran's lumbar spine 
impairment, characterized as degenerative disc disease of the 
lumbar spine with L5 radiculopathy, was at least as likely as 
not aggravated by his ankle condition.  However, subsequent 
examination reports indicate otherwise.  The report of a 
November 1999 VA examination shows a diagnosis that his back 
disability, characterized as degenerative joint disease of 
the lumbar spine, was not related to his ankle disorders, 
"since he also has it in his neck."  Likewise, the report 
of a June 2003 VA examination noted that the veteran was 
uncooperative with the examiner, who concluded that he 
"[did] not feel that [the veteran's] ankle condition is a 
significant factor in his nonservice-connected severe spinal 
stenosis.  This opinion is based on a review of his chart and 
is not based on the physical examination because he was 
unwilling to cooperate to allow the examination to be done."

In brief, the evidence shows that one examiner found that 
there was an etiological relationship of some degree between 
the veteran's lumbar spine disorder and his service-connected 
ankle disabilities, and that two examiners thereafter 
specifically rejected any such relationship.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder as secondary to service-connected right and 
left ankle disorders.



II.  Increased Rating from an Original Grant of Service 
Connection 
for Chronic Pain Disorder with Major Depression

Service connection for a disability characterized as chronic 
pain syndrome with depression was granted by the RO in a 
rating decision dated in September 1997, with a 10 percent 
rating awarded as of April 20, 1995.  In October 1997, the RO 
increased this rating to 50 percent as of January 25, 1995.  
The veteran thereafter perfected an appeal with regard to 
that rating; see AB v. Brown, 6 Vet. App. 35 (1993).  He 
essentially contends that his mental disorder is more severe 
than reflected by that 50 percent rating, and that increased 
compensation should be assigned.  After a review of the 
record, the Board finds that his contentions are not 
supported by the evidence, and that his claim for an 
increased rating for chronic pain disorder fails.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  The 50 percent rating 
currently assigned for the veteran's chronic pain syndrome 
with depression contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (such as retention 
of only highly learned material and forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9422 and 
9434 (2003).  A rating greater than 50 percent (in this 
instance, a 70 percent rating) is appropriate for chronic 
pain syndrome with depression that is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

The Board notes that this claim for increased compensation 
for chronic pain disorder with major depression arises from 
an original grant of service connection for that disability.  
Accordingly, the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby claims for increased compensation 
arising from original grants of service connection may be 
awarded "staged" ratings, are for application.

As indicated above, service connection for chronic pain 
disorder was granted effective as of January 25, 1995.  The 
report of an April 1995 examination at a private bone and 
joint clinic includes a finding that the veteran has "a 
chronic pain syndrome" and was not capable of performing 
even sedentary employment.  It must be noted, however, that 
this report refers primarily to identified orthopedic 
problems, that the examiner was not a psychiatrist, and that 
the conclusion reached therein does not specifically 
attribute the veteran's unemployability solely to chronic 
pain syndrome.  The report of August 1995 VA outpatient 
treatment shows that the veteran was sad and irritable, with 
insomnia, but does not otherwise indicate "deficiencies in 
most areas," as identified in the criteria enumerated for a 
70 percent rating.

A private medical report dated in July 1996 shows that the 
veteran reported symptoms such as depressed mood, crying 
spells, insomnia, diminished appetite, suicidal ideation, 
increased irritability, decreased concentration, diminished 
short-term memory, and manic phases (with increased libido, 
paranoid ideation, and auditory hallucinations).  On mental 
status examination, his affect was flat and his mood 
depressed; however, he was oriented times three, and his 
speech was relevant and coherent with no loosening of 
association.  There was no evidence of psychosis, thought 
disorder, hallucinations, delusions, flights of ideas, or 
paranoid ideation.  His recent and remote memory was intact, 
and there was no evidence of suicidal intent.  This 
examination report, while indicating the presence of 
psychiatric symptoms, again does not show that the veteran 
manifested the number or degree of symptoms that could be 
categorized as "deficiencies in most areas."

The report of a September 1997 VA mental status examination 
shows that the veteran's speech was normal in rate and was 
easily appropriate.  His mood was dysthymic; his affect was 
full range and appropriate, and he was alert and fully 
oriented.  His short term memory was good.  This report, in 
brief, does not show that the criteria for a higher rating 
are satisfied.  Likewise, the report of another VA mental 
status examination, conducted later in September 1997, shows 
that, although he reported suicidal thoughts, he was oriented 
times three, and his insight and judgment were fair.  While 
the examiner indicated that the veteran was seriously 
impaired, with a Global Assessment of Functioning (GAF) score 
of 50 (representing serious symptoms), the report does not 
demonstrate that his disability was manifested at that time 
by symptoms that would more nearly approximate those required 
for a 70 percent rating.  See 38 C.F.R. § 4.7.

The report of a December 1998 VA mental status examination 
shows that the veteran was alert, oriented, and "semi-
cooperative" (and dressed completely in black).  Although 
his affect was constricted, his thoughts were coherent, and 
his speech was normal as to volume, rate, and rhythm.  His 
automatic judgment and insight were intact, and he was not 
depressed, suicidal, or homicidal.  In addition to chronic 
pain syndrome, impressions of bipolar disorder, personality 
disorder, anxiety disorder, and alcohol abuse in sustained 
remission were rendered.  This report does not demonstrate 
that the criteria for a higher rating were satisfied at that 
time.

Finally, VA and private records show that the veteran was 
accorded outpatient treatment in 1998 and 1999 for mental 
problems.  These records show, in part, that the veteran was 
threatening and intimidating, but was not overtly psychotic 
or actively suicidal; his thoughts were coherent and his 
automatic judgment was intact, although his insight was 
limited and he was deemed to have grandiose ideation.  These 
records again do not demonstrate that the veteran's chronic 
pain disorder, in and of itself, was productive of impairment 
that could be described as representing "deficiencies in 
most areas," nor do they show that the criteria for an 
increased rating are otherwise satisfied.

In brief, the medical evidence does not indicate that an 
evaluation greater than the 50 percent rating that has been 
in effect since January 25, 1995, can be granted at any time 
since that date; the preponderance of the evidence clearly 
demonstrates that the criteria for a 70 percent rating have 
not been met.  The veteran's claim for an increased rating 
for chronic pain disorder with major depression, arising from 
the grant of service connection therefor, accordingly fails.

III.  Increased Rating for Status Post Fracture of the Right 
Wrist 
with Carpal Tunnel Syndrome

Service connection for a right wrist disability, 
characterized as a right wrist fracture, was granted in a May 
1978 rating decision and assigned a 10 percent rating.  In 
January 1996, a hearing officer at the New Orleans RO awarded 
the veteran a 40 percent rating, as of January 26, 1994, for 
this disability, now characterized as status post right wrist 
fracture with carpal tunnel syndrome.

As noted above, the severity of a service-connected 
disability is determined by the application of rating 
criteria set forth in the Schedule.  The 40 percent rating 
currently in effect for the veteran's service-connected right 
wrist disability contemplates moderate incomplete paralysis 
of a radicular group of the major arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2003).  A rating greater than 40 
percent (in this instance, a 70 percent rating), is 
appropriate for severe incomplete paralysis of a radicular 
group of the major arm.  

In addition, disability ratings can be assigned for 
impairment of the wrist, as manifested by limitation of 
motion.  A 10 percent rating is appropriate for dorsiflexion 
less than 15 degrees, or for palmar flexion limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2003).  Ratings of 30 percent or greater (20 percent or 
greater for the minor extremity) are also appropriate for 
wrist ankylosis, when the wrist is favorably ankylosed in 
dorsiflexion of 20 degrees to 30 degrees.  A 40 percent 
rating (30 percent for the minor extremity) is warranted for 
ankylosis in any other position, except favorable.  A 50 
percent rating (40 percent for the minor extremity) is 
warranted for unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2003).  

The Board notes that medical records show that the veteran is 
right handed (that is, his right hand is his major 
extremity).

The Board finds that the criteria for an increased rating for 
the veteran's right wrist disability are satisfied.  The 
report of the most recent VA examination of his right wrist, 
conducted in February 2000, shows that he exhibited right 
wrist dorsiflexion and palmar flexion to 5 degrees each; the 
examiner commented that the veteran's wrist "essentially is 
held stiff at this time."  There was ulnar and radial 
deviation of 5 degrees each.  The report of a neurological 
examination conducted by VA in February 2000 indicates 
impressions to include status post right carpal tunnel 
release with some weakness of the thenar muscles with 
decreased sensation in the median nerve distribution.  The 
report of a VA peripheral nerve examination also conducted in 
February 2000 indicates that there was no atrophy of the 
muscles of the right upper extremity, but that wrist motions 
were painful with flexion and extension, with mild weakness 
of the adductor pollicis when compared to the left.  There 
was markedly decreased sensation in the last three digits of 
the right hand and in the palm, with slightly decreased 
sensation in the ulnar distribution in the last three fingers 
as compared to the left.

As noted above, unfavorable ankylosis of the wrist of the 
major extremity, with ulnar or radial deviation, is assigned 
a 50 percent rating.  The report of the February 2000 VA 
examination shows that the veteran's right wrist was 
"essentially held stiff," and that there was both ulnar and 
radial deviation.  While this report does not indicate 
whether this "stiffness" meant that the wrist was held in a 
favorable or unfavorable position, the Board nonetheless 
concludes that this "stiffness," together with the 
limitation in dorsiflexion and palmar flexion, in essence 
constitutes unfavorable ankylosis and that, with ulnar and 
radial deviation, warrants a 50 percent evaluation.

Under the Schedule, 50 percent is the maximum rating that can 
be assigned for orthopedic impairment of the wrist of the 
major extremity.  Accordingly, inquiry need not be made into 
whether a rating greater than 50 percent can be awarded under 
38 C.F.R. § 4.71a.  Likewise, inquiry into whether this 
rating sufficiently reflects the resultant degree of 
functional impairment is unnecessary.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evidence also indicates that there is neurological 
impairment of the right hand.  While such disability can be 
rated as a separate disorder, in this instance the impairment 
shown on neurological and peripheral nerve examination in 
February 2000 does not appear to increase the degree of 
disability contemplated by the finding that the wrist is 
unfavorably ankylosed.  Any additional compensation that 
could be awarded for right wrist fracture residuals, above 
that assigned for unfavorable ankylosis, would contravene the 
regulatory prohibition against "pyramiding" of 
symptomatology; see 38 C.F.R. § 4.14 (2003).   

In view of the foregoing, the Board concludes that the 
evidence supports the award of a 50 percent, but no greater 
than 50 percent, rating for status post fracture of the right 
wrist with carpal tunnel syndrome.

IV.  Entitlement to an Effective Date Earlier than January 
25, 1995, 
for the Award of TDIU Benefits

In October 1997, the RO awarded the veteran TDIU benefits, 
effective as of January 25, 1995.  The veteran has indicated 
disagreement with that effective date, and has contended that 
an earlier date for the award of those benefits should be 
assigned.

The basic facts are as follows.  In May 1978, the veteran 
submitted VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation From Service, 
requesting compensation for right wrist disability.  On 
January 26, 1994, VA received a statement from the veteran 
wherein he requested reevaluation of his service-connected 
right wrist disability, alleging that "an increase in 
compensation benefits is warranted."  This statement was 
accompanied by a January 1994 statement from a private 
physician setting forth a discussion of the veteran's right 
wrist impairment, with an impression of healed fracture of 
the right scaphoid with minimal radial scaphoid post-
traumatic arthritis.  Records associated with the veteran's 
claims file thereafter are either VA records dated subsequent 
to January 25, 1995, or private medical records dated both 
prior to and subsequent to January 25, 1995, but received by 
VA after January 25, 1995.

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2003).  With specific regard to 
disability claims, the effective date of the date of increase 
for disability compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2003).  

In other words, the effective date is the date that VA 
received the claim for increased compensation (in this case, 
a claim for 100 percent compensation), or the date that 
entitlement to such compensation is shown by the evidence (in 
this case, that the evidence shows that the veteran was 
totally disabled due to service-connected disorders); the 
appropriate effective date is whichever date is later.  
However, if a claim is received within one year that 
entitlement is shown, the effective date is the date of 
entitlement.  If a claim is received more than one year after 
entitlement is shown, the effective date is the date that the 
claim is received.

In the instant case, review of the veteran's claims folder 
does not show that the veteran had filed a claim for TDIU 
benefits prior to January 25, 1995, or that an informal claim 
for such benefits could be inferred from the evidence.  See 
38 C.F.R. § 3.155 (2003).  Likewise, the evidence does not 
demonstrate that the veteran was totally disabled due to his 
service-connected disorders prior to January 25, 1995; the 
evidence merely shows disability due to right wrist fracture 
residuals that was described as healed fracture residuals 
with minimal arthritis.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for assignment of an effective date earlier than January 25, 
1995, for the award of TDIU benefits.  His claim, according, 
fails.


ORDER

Service connection for a low back disorder secondary to 
service-connected right and left ankle disabilities is 
denied.  An increased rating from an original grant of 
service connection for chronic pain disorder with major 
depression is denied.  An increased rating, to 50 percent but 
no greater than 50 percent, for status post fracture of the 
right wrist with carpal tunnel syndrome is granted, subject 
to the laws and regulations governing the disbursement of VA 
compensation.  Assignment of an effective date earlier than 
January 25, 1995, for the award of TDIU benefits is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



